Name: Commission Regulation (EEC) No 3647/91 of 13 December 1991 amending Regulation (EEC) No 3668/90 laying down implementing procedures for the import arrangements applicable to products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/84 Official Journal of the European Communities 14. 12. 91 COMMISSION REGULATION (EEC) No 3647/91 of 13 December 1991 amending Regulation (EEC) No 3668/90 laying down implementing procedures for the import arrangements applicable to products covered by CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to certain products covered by CN codes 0714 10 and 0714 90 and originating in certain third countries ('), as last amended by Regulation (EEC) No 3842/90 (2), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 3668/90 is hereby amended as follows : 1 . the following sentence is added to the first subpara ­ graph of paragraph 1 : They may relate to products to be imported in respect of the following year if they are . submitted in December together with an export licence issued in respect of that year by the Indonesian authorities.' ; 2. in paragraph 3 , the world 'Friday' is replaced by 'fourth working day' ; 3 . the following subparagraph is added to paragraph 4 : 'However, licences covering imports of products origi ­ nating in Indonesia for which applications are lodged in December in respect of the following year shall not be issued before the first working day in January that year.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Whereas, under the import arrangements provided for in Commission Regulation (EEC) No 3668/90 (3), as last amended by Regulation (EEC) No 3072/91 (4), Indonesia has undertaken to act in administrative cooperation with the Commission staff in order to ensure that trade in the products in question proceeds smoothly, in particular by issuing import licences ; Whereas, with a view to ensuring that trade flows as smoothly as possible, import licence applications relating to the quota for a given year should be allowed to be submitted in the month of December of the preceding year provided that the products concerned are imported and released for free circulation during the year to which that quota relates ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 43, 13 . 2. 1987, p. 9 . 0 OJ No L 367, 29. 12. 1990, p. 8 . 0 OJ No L 356, 19 . 12. 1990, p. 18 . (4) OJ No L 290, 22. 10 . 1991 , p. 20 .